Citation Nr: 1034598	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  04-01 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE


1.  Entitlement to an increased rating for right knee arthritis, 
currently rated 10 percent.

2.  Entitlement to an increased rating for residuals of a right 
knee meniscectomy, currently rated 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 
1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board denied the Veteran's claim in June 2009, and the 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims.  In May 2010, the Veteran's attorney and the VA 
General Counsel filed a joint motion to partially vacate the 
Board's decision and remand the case with the Court, and the 
Court granted that motion.  The case is now returned to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

A review of the claims file reveals that a remand is necessary 
before a decision on the merits of the claims can be reached.  

As an initial matter, the Veteran submitted additional VA 
outpatient treatment reports dated in August 2010 for which he 
did not submit a waiver of agency of original jurisdiction (AOJ) 
consideration. 

Additionally, the parties in the joint motion determined that the 
Board failed to provide a statement of adequate reasons and bases 
for its findings and conclusions because the Board improperly 
determined that the issue on appeal was limited to entitlement to 
an increased rating for arthritis of the right knee.  The parties 
determined that the issue on appeal contemplated the entire right 
knee disability, which includes both right knee arthritis and 
residuals of a right knee meniscectomy.

The parties to the May 2010 indicated that the Board failed to 
properly consider certain provisions of the pertinent 
regulations.  38 C.F.R. §§4.40, 4.45, 4.59 (2009); DeLuca v. 
Brown, 1 Vet. App. 49 (1990).  A review of the most recent VA 
examination dated in December 2007 shows that the examiner did 
not include an assessment of any functional loss due to pain, 
weakness, fatigability, or incoordination or pain on movement of 
the knee.  Those findings are necessary to properly consider the 
claims on appeal.  Consequently, another VA examination is 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records dated 
after February 2005 and associate them with 
the claims file.

2.  Then, schedule the Veteran for a VA 
orthopedic examination to determine the 
extent of his right knee disability.  The 
claims folder should be reviewed by the 
examiner and that review should be noted in 
the report.  All necessary tests and 
studies, including range of motion studies, 
should be conducted.  The examiner should 
specifically indicate whether the Veteran's 
knee is manifested by lateral instability 
or recurrent subluxation and whether any 
instability or subluxation is slight, 
moderate, or severe.  The report must 
discuss any weakened movement, excess 
fatigability with use, incoordination, 
painful motion, or pain with use, and 
provide an opinion as to how those factors 
result in any additional limitation of 
function.  If the Veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limitation of functional ability 
during flare-ups.  All losses of function 
due to problems such as pain should be 
equated to additional degrees of limitation 
of flexion and extension beyond that shown 
clinically.

3.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


